DETAILED ACTION
This action is responsive to the following communication: The Amendment filed on 11/15/2021.
In the instant application, claims 1, 11 and 12 are amended independent claims; Claims 1-12 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant amends claim 12 to overcome the rejection under 35 U.S.C. 101 due to non-statutory subject matter, have fully considered and are persuasive. The rejection is respectfully withdrawn.
The present invention is directed to an information processing apparatus, a non-transitory computer readable medium, and an information processing method for displaying multiple regions. The multiple regions include a first region, a second region, and a third region. The first region indicates, on a map, an imaging location of an image saved at a predetermined location such that the imaging location is selectable by a user. The second region presents the image captured at the imaging location selected in the first region, and the third region relates to editing performable by the user on information attached to the image presented in the second region. 
Independent claims 1, 11 and 12 when considered as a whole, are allowable over the prior art of record.  
The closest prior art, as previously cited: SHIBUKAWA et al. (US 2011/0050888) teaches an inspection system comprising an inspection sheet generation apparatus and a mobile terminal, wherein the inspection sheet generation apparatus comprises: an inspection information input unit which inputs inspection information on an inspection object and drawing information on the inspection information; and an inspection sheet generation unit which generates an inspection sheet based on the inspection information and the drawing information inputted by the inspection information input unit, and wherein the mobile terminal comprises: a display unit which displays the inspection information and the drawing information based on the inspection sheet generated by the inspection sheet generation unit; an inspection result input unit which inputs an inspection result corresponding to the inspection object. Chegini et al. (US 2017/0052680) teaches systems and methods for managing and displaying design related documents. For example, certain systems and methods may be used for managing building-design related documents, manufacturing documents, clothing design documents, or other types of design documents. Certain embodiments enable a user to search, filter, and report on comments added to such documents. Certain embodiments pre-render documents at different magnifications and in different colors for faster presentation to a user. TSUTSUI (US 2009/0060263) teaches a method for providing a map information display apparatus for displaying map information on the basis of information on image-capturing times and image-capturing positions that are respectively associated with a plurality of captured images. The map information display apparatus includes a captured image extraction unit configured to extract images captured within a predetermined time period that includes the image-capturing time of a predetermined captured image from among the plurality of captured images; a map area selection unit configured to select an area of a map so as to include the image-capturing positions of the captured images extracted by the captured image extraction unit by using as a reference the image-capturing position of the predetermined captured image; and a map information display unit configured to display map information in such a manner as to include Hong (US 2017/0178376) teaches a method that provides a map information display apparatus for displaying map information on the basis of information on image-capturing times and image-capturing positions that are respectively associated with a plurality of captured images. The map information display apparatus includes a captured image extraction unit configured to extract images captured within a predetermined time period that includes the image-capturing time of a predetermined captured image from among the plurality of captured images; a map area selection unit configured to select an area of a map so as to include the image-capturing positions of the captured images extracted by the captured image extraction unit by using as a reference the image-capturing position of the predetermined captured image; and a map information display unit configured to display map information in such a manner as to include the area of the map that is selected by the map area selection unit.
However, SHIBUKAWA, Chegini, TSUTSUI and Hong do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 1, 11 and 12. For example, the prior arts do not teach of suggest the steps of “a processor configured to execute a process for displaying a plurality of regions and a process for searching an inspection image stored in a database based on a search input by a user, the search input including a specific site inspector, wherein the plurality of regions include a first region, a second region, and a third region, and wherein the first region indicates, on a map, an imaging location of an inspection image that is registered in association with the specific site inspector at the imaging location such that the imaging location is selectable by a-the user, the second region presents the inspection image captured at the imaging location selected in the first region, and the third region relates to editing performable by the user on information attached to the inspection image presented in the second region.”

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached from Monday – Friday between 8:30 AM and 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174